Title: To John Adams from Charles Storer, 23 November 1785
From: Storer, Charles
To: Adams, John


          
            Dear Sir,
            New-York. 23d. November. 1785.
          
          ’Tis my duty to write you as well as my inclination— The first point I will not urge further than to assure you I am full sensible of it, as I know you are an enemy to useless words: The latter point, Sir, let me beg to be indulged in— I wish my Correspondance could be of benefit to you, and I am willing to think it may perhaps at some time or other— Should it afford you any degree of satisfaction, the reflection that you are countenancing & instructing one just coming upon the busy stage of life I am sure will be an addition in my favor— On this sentiment I build, Sir, & feel heartily disposed to thank you in advance— Je me trouve dans la politique— This disposition, Sir, I have mentioned to you more than once, & I find it grows upon me. The air of my native Country has inspired me with more zeal than ever in her behalf— I long to be one of her Champions— But I am yet a weak one you’ll say— True Sir—but you must assist me & I shall be strong.—
         
          
            Boston. 3d. December. 1785.
          
          At the above period I was called away to embark for Providence; and now am happy in having it in my power to finish my from my father’s house. I need not say how willingly the doors were set open to receive us after so long an absence. Parternal Sensibility you are no Stranger to, and suffice it to say, on the other side, that the feelings of the Child perfectly accorded with those of the Parent’s— To Mrs: Adams I must refer you for the particulars of our friends; if you are curious to know them—
          Shall I tell you some news, Sir? I mean what is news to me; tho’ perhaps it may not be so to you— While at NYork I was much with Mr: Geary, which I am indebted to your letter for—with Mr: King & several other Members of Congress— Mr: King has lately written you, and I desired him to continue the Correspondance; because you have often complained of being in the dark, as to what was going forward here, & as he is a man the most capable of giving you substantial information of any one I know. He has a great respect and esteem for you, & in his turn is in the highest estimation of any young man in America— His talents are universally acknowledged to be very great: he is deeply versed in the laws & politics of his Country, & withal is highly ambitious— He is nevertheless a staunch Republican— He assured me that your fears were groundless, as to their being French & Anti-french, English & Anti-English parties in Congress—that on the contrary there was no foreign influence whatever known there—but that the present Members were unanimously decided on the true interest & dignity of the U: States—and are men of perfectly independant Characters— Why your original Commission to G: B: was revoked he did not tell me; but I found there was very strong opposition made to your late one— The Southern States, who you know ever regarded the Northern with a jealous eye, cried out violently against you— Give us one, said they, whom we know—who is acquainted with us & our interest—that we may rely on him— Accordingly Mr: Chancellor Livingston & Governor Rutledge were made Competitors with you & Colo: Smith was joined to them, that, in case the Principals fell, he might be a reserve— So it happened; for as soon as you were appointed, they in a manner insisted on his being appointed, and his being strongly recommended by General Washington, who chose to have all his family provided for, facilitated the measure— From this circumstance you will know how to view the appointment.—
          I found the People of NYork highly insensed against England, for their retaining the Posts: so it is thrô out; but particularly there. Yet ’tis universally thought that this ill-natured policy will tend yet more to strengthen the union of the States— I found the Southern Members to be warm & high for Navigation-Acts & reciprocal restrictions. Colo: Greyson, fm. Maryland, told me his State was about adopting our Navigation Act— New-Hampshire has done it already; and Rhode-Island & New-Jersey have empowered Congress fully to regulate their Commerce— The Southern States do not incline that Congress should have the regulation of Trade & Commerce in their power— The ballc: between them & us, they say is against them, and therefore they wish to have the staff in their own hands— I hinted to Colo: Greyson that probably G: Britain, by way of Proclamation, might throw out some partial advantage to the Southern States; but he assured me that any such attempts to seperate them from us would be universally treated with contempt.— Upon the whole, Sir, I am inclined to hope that the Commerce of the U: States will soon be on a respectable footing, as I rely on our not being wanting in our usual perseverance & joint exertion. I understand that among the first resolves of Congress will be a Recommendation to the States to join in a general Navigation Act, & to encourage all necessary manufactures among ourselves; as I am told there have been many petitions fm. several parts to their respective Legislatures to be encouraged. Our State has granted a bounty upon Oyl—£5:4: & 3. Pds: Pr: ton on the 3. superior Qualities, which, by making a saving voyage, may tend to encourage the fishery— How the Contract with France goes on I do’nt know: the prices I hear do not suit, nor the being obliged to take french manufactures in return—
          While at NYork I was told, by a Gentleman who came fm: Falmouth in the English Packet, that Mr: Willm. Roach of Nantucket was surveying that harbor in order to establish there the fishery: that he had contracted with Government to employ a great number of Seamen & vessells and that great incouragement had been given him. But all this you are in the way of knowing better than I can tell you.—
          No wonder, Sir, you had not heard of the arrival of Mr: Lambe anywhere in Europe; since he was seen, so lately as the middle of October, in New-London— Why he remained so long on this side the water seems unaccountable, unless we take into consideration the Character he bears, which is that of an idle, drunken, ignorant man. Pardon me, Sir, speaking so disrespectfully of one wm: Congress have appointed their Minister; but, as it appears to be a party matter & as his Conduct has been so very blameable, I feel admissible what I say.—
          Thus much for general news. Our own State matters you will have fm. better hands than mine— Our Governor is much respected & the Government is pretty well established: they have been long employed during the last Cession about a Valuation, in order to know our proportion of debt, & are now adjourned to February— Trade is very dull here—& we have frequent failures— Our Navigation Act many dislike, as it has carried much of our trade to other States— It has been altered in regard to foreign vessells. We have priviledges in several European States—I mean up the Mediterranean, but by our late Act we denied them the same with us— Now we go on the footing of reciprocity.—
          Do you remember, Sir, being addressed by Dr: Holyoke in the Summer 1783., as President of our Medical Society, respecting a Correspondance with the one at Paris? You established one; but lately it has been stopped; & they have not ever recd. their Journal de Medicine which was to have been sent out to them regularly. Can you give the Society any information on this head? Dr: Appleton wished me to mention this to you—
          Since my return I have waited on Mr: S: Adams— He is staunch & plain in his principles: is striving hard against innovations & change of manners & politics—but striving against a strong Current he labors & can but just keep his ground—
          Enclosed you have an account of our Whale fishery at Nantucket & elsewhere—as also the resolve of Congress, receiving & acknowledging Mr: Temple—so have only room to say I am, with every sentiment of esteem & respect, / Yr: much obliged, humle: servt:
          
            C: S—
          
        